Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 1 of 18 PageID: 444




NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




 JASON JORJANI,                                         Civil Action No.: 18-11693 (WJM)
                                                                          20-1422 (WJM)
            Plaintiff,
 v.
                                                                  (CONSOLIDATED)
 NEW JERSEY INSTITUTE OF
 TECHNOLOGY, FADI P. DEEK, et al.,

            Defendants.                                               OPINION


FALK, U.S.M.J.

       These cases arise out of the non-renewal of Jason Jorjani’s contract as a lecturer at the

New Jersey Institute of Technology (“NJIT”). In the first case -- Jorjani v. NJIT, et al., 18-

11693 (WJM) (“Jorjani I”) -- Plaintiff alleges a conspiracy by NJIT’s President and NJIT’s

Dean for the College of Arts and Sciences to violate his First Amendment rights. In Jorjani II --

Jorjani v. Deek, et al., 20-1422 (WJM) -- Plaintiff expands his conspiracy theory to include a

panoply of additional defendants, including NJIT trustees, department chairs, and attorneys.

The cases are now consolidated under the Jorjani I docket number. [CM/ECF No. 56.]

DISCOVERY BACKGROUND

       These cases have a lengthy history that is not repeated here. Prior Opinions contain

more detail. See, e.g., Jorjani v. NJIT, 2021 WL 82325 (D.N.J. Jan. 11, 2021); Jorjani v. Deek,

2020 WL 5422802 (D.N.J. Sept. 20, 2020); Jorjani v. NJIT, 2019 WL 2611128 (D.N.J. June 26,



                                               −1−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 2 of 18 PageID: 445




2019); Jorjani v. NJIT, 2019 WL 1125594 (D.N.J. Mar. 12, 2019). Relevant to discovery, on

February 5, 2020, the Court held a formal hearing and case management conference to address

ongoing, outstanding discovery issues. A transcript of that conference can be found on the

Court’s docket. [See ECF No. 41 (Transcript of February 5, 2020 Hearing (“Tr.”)).] Following

that conference, on April 3, 2020, the Court entered an Order prepared by the parties

memorializing the rulings made on February 5, as well as subsequent agreements made between

the parties regarding discovery. [See ECF No. 45; the “April 3 Order”).] Thereafter, the Court

received numerous letters advising that the parties had (1) continuing disputes about matters

discussed on February 5; (2) new disputes about a variety of subjects, including the attorney-

client privilege; and (3) disputes about compliance with the April 3 Order. These issues were

discussed during telephonic case management conferences on May 20, 2020, and July 21, 2020.

Ultimately, on September 9, 2020, the Undersigned entered an Order directing the parties to

present all of their discovery issues in two separate sets of briefs. [See ECF No. 54.] The first

set of briefs was to cover issues relating to the attorney-client privilege and the crime-fraud

exception to that privilege; the second set was to cover the remaining discovery and case

management issues. (Id.)

          On January 11, 2021, I issued an Opinion on the privilege disputes (the “Privilege

Opinion”). Now before the Court are the parties’ remaining discovery and case management

issues.

          Comprehensive letter briefs have been submitted supporting by declarations and

exhibits. 1 Many of the disputes are interrelated, present only general questions of relevance and


1 Plaintiff’s Letter is referred to herein as “PL” and Defendants’ as “DL.”

                                                 −2−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 3 of 18 PageID: 446




proportionality, and contain overlapping argument. Accordingly, this Opinion proceeds as

follows: the general discovery standard is set forth, and then the parties disputes are listed and

decided seriatim in the basic manner they were presented. 2

                                    DISCOVERY STANDAD

       Federal Rule of Civil Procedure 26(b)(1) provides that a party may obtain discovery

regarding “any nonprivileged material that is relevant to any party's claim or defense

and proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id. It is “well recognized that

the federal rules allow broad and liberal discovery.” Pacini v. Macy’s, 193 F.3d 766, 777-78 (3d

Cir. 1999). Relevance is a broader inquiry at the discovery stage than at the trial

stage, see Nestle Food Corp. v. Aetna Cas. & Surety Co., 135 F.R.D. 101, 103 (D.N.J. 1990), and

“relevant information need not be admissible at trial if the discovery appears reasonably

calculated to lead to the discovery of admissible evidence.” Pearson v. Miller, 211 F.3D 57, 65

(3d Cir. 2000).

       While relevant information need not be admissible, the burden remains on the party

seeking discovery to “show that the information sought is relevant to the subject matter of the

action and may lead to admissible evidence.” Caver v. City of Trenton, 192 F.R.D. 154, 159

(D.N.J. 2000). A court may limit or deny otherwise appropriate discovery when the information



2 A factual background section is omitted – it can be found in the Privilege Opinion, 2021 WL
82325, and since we write only for the parties, familiarity with the background is assumed.

                                                −3−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 4 of 18 PageID: 447




sought is not proportional to the needs of the case when certain factors are considered, including

burden and expense. Schick v. Cintas Corp., 2020 WL 1873004, at *3 (D.N.J. Apr. 15, 2020);

see also Mannington Mills, Inc. v. Armstrong World Indus., Inc., 206 F.R.D. 525, 529 (D. Del.

2002) (even if discovery is relevant, should be disallowed “where the potential harm caused by

production outweighs the benefit”).

                                           DISCUSSION

A.     Disputes Presented by Plaintiff

       1.        Compliance with the April 3, 2020 Order

       On February 5, 2020, the Court held a discovery hearing, on-the-record, to address

discovery and case management issues. That conference resulted in the entry of an Order on

April 3, 2020. Plaintiff contends that Defendants have not complied with two aspects of the

April 3 Order.

       First, the Order states:

                 ORDERED that Defendants, no later than April 20, 2020, shall provide
                 supplemental responsive answers to Plaintiff’s Interrogatory Nos. 2 through 5
                 dated August 16, 2019 to the extent of identifying, for the last seven years, all
                 NJIT employees who have been discovered to have either not filled out their
                 annual Outside Activity Questionnaire, or to have filled out their Outside Activity
                 Questionnaire incorrectly. Such responses shall state:

                 A) The identification of the NJIT employee by first and last initial;
                 B) The actions taken against the NJIT employee, if any; and
                 C) The date such actions were taken.

       Defendants responded to the Order by identifying one additional employee -- in addition

to four others that had been previously disclosed. Plaintiff is dissatisfied with this response,

contending that it was provided in a letter from counsel and is an “unsworn nullity.” He also

contends that there are, in his opinion, hundreds of employees with OAQ violations that have not

                                                 −4−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 5 of 18 PageID: 448




been disclosed. Plaintiff apparently comes up with “hundreds” individuals because of a

spreadsheet Defendants produced earlier in discovery that listed various NJIT

lecturers/professors and the last date they completed an OAQ, some of which appear to have

been last updated years in the past or not at all.

         Defendants counter that they have provided the information that they have that is

responsive to the question and will put it in a sworn interrogatory response. Further, they claim

Defendants reading and interpretation of the spreadsheet is simply wrong; the OAQ rules only

require the updating of OAQ forms as circumstances change, and for those listed on the

spreadsheet the circumstances have not changed. They claim there is “nothing more to be

done.”

         Decision: The Court agrees that Plaintiff is entitled to a sworn discovery response.

Other than that, there is nothing further to decide here. It appears that Plaintiff has perhaps

misinterpreted a spreadsheet. To the extent Plaintiff disputes Defendants’ response, it is what it

is. A sworn discovery response is exactly that – sworn. And Plaintiff will have to accept what

is listed there as Defendants’ response. He can utilize that response however he deems it

appropriate under the Federal Rules.

         Second, the April 3 Order also states:

                ORDERED that Defendants, no later than April 20, 2020, shall provide
                supplemental responsive answers, to Plaintiff’s Interrogatory Nos. 15 and 17
                dated August 16, 2019.

         The Interrogatories at issue state, generally:

                Interrogatory 15: Pursuant to which New Jersey Statute and/or which NJIT
                Bylaws did the above referenced person(s) take such action [i.e. the suspension or
                “paid administrative leave” of Plaintiff on or about September 25, 2017] ?


                                                  −5−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 6 of 18 PageID: 449




               Interrogatory 17: required the following: Pursuant to which New Jersey Statute
               and/or which NJIT Bylaws did the above referenced person(s) take such action
               [i.e. authorized the investigation of Plaintiff on or about September 25, 2017]?

       Pursuant to the Order, Defendant provided a supplemental answer, but Plaintiff claims it

is deficient. Defendants’ response essentially states that the identified NJIT decision-makers

acted pursuant to statutory authority, but that it would be “inappropriate for any NJIT fact

witness, under oath, to identify specific statutory sections or certify to an interrogatory that

implicates matters of law.” (DL at 5.)

       Decision: Defendant should attempt to provide a more specific answer to these

interrogatories. This issue was discussed during the February 5 hearing, and my initial

inclination was that an answer should be provided, but the parties were left to further confer to

that end. (Tr. 14:17-16:9.) While the Court notes Defendants’ objection about providing a

legal conclusion, to the extent necessary, this could be considered a contention interrogatory and

answered accordingly.

       Plaintiff requests contempt or sanctions for Defendants alleged continuing failure to

answer these questions, but that is not supported by the record. Defendants have provided a

supplemental response that appears to be in good faith and balances concerns about providing a

legal opinion from a lay witness. (DL at 5; Exhibit 1.) That is not contempt or sanctionable.

2.     Plaintiff’s November 16, 2019 Document Demands

       Plaintiff’s submission lists 30 document demands, served in November 2019 and

answered in February 2020, that he contends Defendants have responded to inadequately or not

at all. They are grouped into categories below.




                                                 −6−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 7 of 18 PageID: 450




       Requests 1-3

       These demands seek all student evaluations for all faculty of the Department of

Humanities for three time periods, (1) 2015-16; (2) 2016-17; and (3) since Plaintiff’s separation

from NJIT. (PL at 4-5.) Plaintiff claims that these documents are relevant to damages and to

show that he performed well “vis-à-vis his colleagues and had an excellent chance for on-going

retention or promotion.” (Id.) Defendants counter that the request is unduly burdensome and

not relevant.

       Decision: Plaintiff’s request to compel is denied.      These requests do not seek relevant

information. Plaintiff’s case is about alleged failure to renew his lecturer’s contract in violation

of the First Amendment and alleged retaliation. How students reviewed faculty during any of

the above time periods is not relevant. Nor has Plaintiff shown how this discovery, even if

relevant, would be proportional to the needs of the case. Plaintiff was separated for purported

reasons that had nothing to do with student evaluations. And Defendant represents that there are

approximately 100 Humanities courses taught each semester. A request for all evaluations for

100 courses covering multiple academic years is not proportional to whatever minimal relevance

these documents could possibly have.

       Requests 4, 7-8

       Plaintiff requests all appointment, re-appointment, and non-appointment letters for all

Humanities Department faculty for the same time periods identified in Requests 1-3. Plaintiff

claims these demands seek information that would be relevant to damages. Defendants again

contend that this case has nothing to do with other professors or faculty members, and that such a

request is unduly burdensome.


                                                −7−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 8 of 18 PageID: 451




        Decision: Plaintiff’s request is denied. Plaintiff has not shown how this information is

relevant to this case, which is a Section 1983 case alleging First Amendment retaliation and

conspiracy. Why another lecturer or professor would or would not be retained has little or

nothing to do with Plaintiff’s individual facts and his case, without some information connecting

the issues. 3

        Requests 5-6, 9-10

        Plaintiff seeks the production of OAQ’s and Annual College Disclosure Forms for all

members of the NJIT Humanities Faculty for the 2015-16, and 2016-17 academic years.

Plaintiff claims that this information is relevant and will establish “viewpoint discrimination”

because if OAQ’s were filed that contained “liberal or left leaning political associations, but they

were never subjected to surveillance, plotting, and entrapment,” then it would establish the

conspiracy he alleges. (PL at 8.) Defendants again argue lack of relevance and undue burden.

They further allege that Plaintiff was terminated for many reasons, already detailed, including

because he was doing things on school time other than teaching his classes.

        Decision: Plaintiff’s request to compel is denied. Plaintiff has not established how this

information is relevant at all or why he should be permitted to peruse all faculty OAQs for two

calendar years. Plaintiff has already been provided with the names and circumstances of faculty

who had issues with their OAQs. No further information is required.




3 While these requests do not seek relevant information no matter the specific title of the other
NJIT-affiliated individuals involved, it should be noted that Defendants repeatedly state that
Plaintiff was a NJIT lecturer, subject to termination or renewal at the discretion of the institution
without further explanation or regard for tenure, etc., and that his continued attempts to use NJIT
professors/full faculty members as his comparators is misplaced. (E.g., DL at 6 & n.2.)

                                                −8−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 9 of 18 PageID: 452




       Requests 11 and 12

       Plaintiff requests production of online “receipts” proving that NJIT Humanities faculty

took required online ethics courses during the relevant time period.

       Decision: Denied. The request is facially irrelevant. Defendants do not dispute

Plaintiff took the necessary online classes. Moreover, participation in online ethics courses is

not an issue in the case, and Plaintiff completely fails to explain how these documents bear on

the claims or defenses asserted.

       Requests 13-17

       These demands seek the production of law firm retainer agreements relating to any

investigation regarding Plaintiff and four other NJIT lecturers/individuals (William J. Marshall

III; Dr. Sebastian; Dr. Xu; and Xuan Liu) who may have been the subject of legal investigations.

       Decision: This request is granted in part and denied in part. Subject to any claim of

privilege, which has not been briefed in these submissions, Defendants should produce the

retainer agreement relating to the investigation of Plaintiff himself. However, Plaintiff’s

submission does not articulate any relevance to law firm retainer agreements relating to any of

the other identified individuals. Moreover, at the February 5 Hearing, the Court made clear that

this type of discovery would not be permitted at this time:

           Well, I mean, I'm not going to order that. As a matter of fact, I'm going to deny that at
           this point, without prejudice. In other words, you'll get the basic information, then
           you'll have the opportunity to take depositions. You could take a deposition of
           someone, a 30(b)(6), with knowledge of these situations, and they can provide you
           some answers, but I'm not going to have the documents and the investigations
           produced. That's collateral at this point and goes beyond what I think is necessary.
           So that's that.

(Tr. 9:13-22.)


                                               −9−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 10 of 18 PageID: 453




        With respect to the retainer agreement relating to any investigation of Plaintiff himself, if

 Defendants contend the agreement contains privileged information, it may be submitted in

 camera prior to being produced.

        Requests 18-21

        Plaintiff seeks the production of any materials, including transcripts, relating to the

 investigation of the individuals identified in Demands 13-17.

        Decision: Plaintiff’s request is denied. Plaintiff does not explain how this bears on his

 individual facts and the reasons that NJIT has put forth as to why he is no longer a lecturer at

 NJIT. Moreover, the Court has already ruled on this subject and stated such matters are

 collateral and, at best, a subject for exploration at a deposition. (See Tr. 9-13-22, supra).

        Requests 23-26

        Plaintiff demands the production of any documents where a complaint was made about a

 member of the NJIT faculty, by someone outside the NJIT community, and sent directly to

 President Bloom, Dean Belfield, Provost Deek, or an Ethics Liaison Officer.

        Plaintiff claims that outside complaints led to, or were part of, the process that started the

 alleged conspiracy to terminate him. As a result, he wants any communications from any

 outside source to the identified individuals complaining about an NJIT faculty member.

        Decision: Denied. Plaintiff has not yet shown any relevance to this request. This case

 is about Plaintiff’s individual circumstances and NJIT’s response. There is no basis, even under

 the expansive discovery rules, to collect and produce every complaint made about a NJIT faculty

 member. Such discovery would divert the focus of this case, is a classic fishing expedition, and

 would create an unnecessary and perhaps expensive side show.


                                                −10−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 11 of 18 PageID: 454




        Requests 27-31

        Plaintiff demands copies of “all speeches, statements, or other official pronouncements”

 made by President Bloom or Dean Belfield in favor of diversity, from 2015 to the present. (PL at

 16-17.) Plaintiff claims that shortly before he was suspended, President Bloom sent a mass

 email where he condemned Plaintiff’s views and endorsed diversity. Plaintiff claims that if

 Defendants are running a public institution where “only pro-diversity views” are permitted, then

 there is a “blatant” violation of the First Amendment. (PL at 17.)

        Decision: These requests are somewhat confusing. They are denied. NJIT has

 already produced its diversity and inclusiveness policies. NJIT makes clear that it supports

 diversity and inclusiveness. Putting that aside, the Dean and President are public figures, and

 Defendants claim it is impossible and impracticable to catalogue all of their public comments

 regarding diversity and produce them. Moreover, it is not clear that all the Dean’s and

 President’s statements on diversity are written; thus, the demand could require the creation of

 documents that may not otherwise exist, which is not required by Rule 34. See, e,g., Mon River

 Towing, Inc. v. Indus. Terminal & Salvage Co., 2008 WL 2412946, at *1 (W.D. Pa. June 10,

 2008) (collecting cases). In short, as written, these demands would require the production of

 every public comment on diversity either the Dean or President have made for 6 years, which

 even if there was some relevance to this request—which has not been shown—is overbroad and

 disproportionate to the needs of this case.

 B.     Disputes Presented by Defendants

        1.      Production of Documents:
                (1) that Contain Derogatory Terms; and
                (2) Facebook and LinkedIn Materials


                                               −11−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 12 of 18 PageID: 455




          Defendants seek from Plaintiff two categories of documents. First, any and all

 documents that contain 15 identified derogatory terms. (See DL at 13; Request 33). 4 Second,

 any communications on Facebook or LinkedIn. (Requests 34-35). Defendants’ request for

 these documents relates back to the New York Times Op-Ed that the parties are well familiar

 with.

         For relevancy context, the short recap is this. Plaintiff was recorded in a Manhattan bar

 speaking with someone he believed to be affiliated with the Alt-Right. Instead, the person he

 was speaking with was supposedly a member of a left-wing group seeking to investigate the Alt-

 Right. This person secretly recorded the conversation, which lasted somewhere around two

 hours. The two-hour video is referred to as the “Full Video.” The Full Video was then edited

 down to around 3 minutes and embedded within the NYT Op-Ed that was published in 2017; this

 edited video is referred to as the “Short-Form Video.” Defendants state that Plaintiff’s

 comments in the video support, among other things, racism and Adolf Hitler. These comments

 and the NYT Op-Ed were allegedly the catalyst for Plaintiff being placed on administrative

 leave. Plaintiff has claimed that the Short-Form video appearing in the NYT was deceptively

 edited and taken out of context. He has also criticized the Full Video and claims that, in totality,

 it supports his position that the Short-Form Video is deceptively edited. Thus, the parties have a

 disagreement over Plaintiff’s words and beliefs.

         Since Plaintiff takes issue with his characterization in both videos, Defendants claim that

 they need to investigate his other written statements to confirm that Plaintiff is who they say he



 4 The derogatory terms are stated in DL at 13 and will not be repeated herein. Defendants refer
 to them as the “Listed Terms” and the Court will do the same.

                                                −12−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 13 of 18 PageID: 456




 is – i.e., someone that possesses Alt-Right, pro-Hitler, and racist beliefs. For that reason, they

 are seeking communications to show that Plaintiff is that person. They claim this is relevant

 both to Plaintiff’s credibility and to the Pickering balance test 5 that they claim justifies NJIT’s

 decision to separate him from NJIT.

        Plaintiff’s papers provide 3 pages of argument relating to this subject, but all are

 dedicated almost exclusively to why Defendants’ reliance on Pickering will, in his opinion,

 ultimately fail. In other words, three pages of merits argument on the ultimate application of

 Pickering. Plaintiff fails to analyze the requests under the Rule 26 liberal discovery standard or

 articulate an objection based on undue burden or expense.

        Decision: The request for any communications containing the Listed Terms is

 GRANTED. The request for all Facebook and LinkedIn communications is GRANTED IN

 PART AND DENIED IN PART.

        As Defendants state, the Court believes that it is relevant to both credibility and

 potentially to a Pickering balance whether Plaintiff uses language identified in his Listed Terms

 in everyday life. It could bear on credibility. It could bear on NJIT’s decision to separate him

 from lecturing there. And it does not appear to be unduly burdensome, expensive or oppressive


 5 The Pickering Balance Test as stated here refers to the Supreme Court’s Opinion in Pickering
 v. Bd. Of Ed., 391 U.S. 563, 568 (1968). This test “requires the courts to ‘balance ... the interests
 of the [employee], as a citizen, in commenting upon matters of public concern and the interest of
 the State, as an employer, in promoting the efficiency of the public services it performs through
 its employees.’ Munroe v. Central Bucks School Dist., 805 F.3d 454, 466 (3d Cir. 2015)) (DL at
 19). “This balancing test permits the public employer to show that the plaintiff’s speech did
 actually disrupt the workplace and/or that the speech was “likely” to disrupt the workplace.
 Munroe, 805 F.3d at 472 (citations omitted).” Id. It is enough to say that Defendants contend
 Pickering alone supports any decision to separate Plaintiff from NJIT; while Plaintiff contends
 Pickering is never successfully applied in the context of higher education. These are merits
 questions for another time.

                                                 −13−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 14 of 18 PageID: 457




 in any way. The scope of discovery is liberal. And there is a clear dispute over the context of

 language used in the Full and Short Form videos. Indeed, at the February 5 hearing, Plaintiff’s

 counsel reiterated, on-the-record, that Plaintiff claims the videos are misleading. See Tr. 38:17-

 24. 6 Therefore, the discovery sought could bear on issues in the case. Discovery is different

 than merits, and relevance is measured by the scope of Rule 26, regardless of Plaintiff’s

 insistence that he will prevail on the merits of the Pickering question. Thus, the request for

 discovery relating to the Listed Terms is granted.

         However, the request for the Facebook and LinkedIn communications is more

 complicated. It is not entirely clear what remains in dispute following the parties meet-and-

 confer and Defendants’ narrowing of their demands. Defendants state the “current request is for

 communications on either Facebook or LinkedIn” and attach a footnote to that sentence stating:

 “[b]oth Facebook and LinkedIn permit a user to either post and thus communicate with multiple

 people at once, or to send individual messages to another member of the platform. Defendants

 seek both types of communications limited both by the timeframe of Plaintiff’s employment and

 the subject matter.” (DL at 14 & n.3.) Plaintiff’s opposition is a repeat of the Pickering

 balance objection directed to Request 33 and is not persuasive for the same reasons. The Court

 will treat Requests 34 and 35 as follows:

             •    to the extent Requests 34 and 35 seek communications that contain Listed Terms



 6 The cited colloquy is:
        THE COURT: Because, for one thing, I guess Mr. Haefner said that the Plaintiff’s claim is
        that the video was sort of misleading about - - -
        MR. KELLY: That’s right.
        THE COURT: - about who he is.
        MR. KELLY: That’s right.
        THE COURT: So, I think he gets a little leeway to look into that there - - -

                                                      −14−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 15 of 18 PageID: 458




                on either Facebook or LinkedIn, the request is granted, as it would actually be

                covered by Request 33.

            •   to the extent Requests 34 and 35 seek communications on Facebook and LinkedIn

                involving Plaintiff’s employment, they are also granted, as it would be

                indisputably relevant, within the meaning of Rule 26, to this case.

        However, to the extent Requests 34 and 35 seek Facebook and LinkedIn communications

 beyond the two bullet points above, any request to compel is denied. Facebook is a medium

 where people post things like innocuous personal photos, memes, or comments daily, sometimes

 hourly. Personal messages also can cover any subject imaginable. Defendants have not

 established that anything beyond the two bullet points above would be relevant to this case.

        2. Plaintiff’s Designation of Certain Documents “Attorney’s Eyes Only”

        There is a Discovery Confidentiality Order (“DCO”) entered in this case that contains

 two tiers of confidentiality. Tier One is “confidential,” which allows for the use of documents

 in this case only and limits their dissemination. Tier Two is attorney’s eyes only, which limits

 the documents to counsel in the case.

        The parties have a dispute whether Plaintiff’s designation of three categories of

 documents qualify as “Attorney’s Eyes Only” (“AEO”). The categories are: “(1)

 correspondence with colleagues regarding the Iranian Renaissance; (2) other various documents

 related to the Iranian Renaissance, including letters and proposals purportedly sent to various

 government officials in the United States and Israel; (3) correspondence between Plaintiff and

 his now-fiancé regarding various issues including his investigation by and litigation against

 NJIT.” (DL at 20.)


                                                −15−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 16 of 18 PageID: 459




         Defendants agree that they will treat these documents as confidential under the basic tier

 of confidentiality in the DCO. Thus, the issue is whether Defendants’ counsel can share these

 documents with their clients. This dispute was raised in Defendants’ Letter. Since Reply

 papers were not permitted, Plaintiff has not responded to this dispute in writing. That said, it is

 difficult for the Court to imagine how these types of documents could possibly qualify for AEO

 protection. Examples of the types of documents that qualify for AEO protection are documents

 containing sensitive competitive information between businesses or trade secrets. Just from

 how the three categories of documents are described, there is serious doubt they could qualify.

 Nevertheless, in the absence of complete briefing, the Court will not resolve the designation

 dispute at this time.

         If Plaintiff desires, he may submit a supplemental letter, not to exceed 5 pages,

 explaining why documents falling within these three categories should be marked attorney’s eyes

 only. The documents should also be submitted for in camera review. Plaintiff should submit

 any such submission within 10 days of the date of this Opinion and Order.

         3. Defendants’ Request to File an Application For Contempt and Sanctions

         Defendants contend that Plaintiff’s counsel has violated the DCO and should be held in

 contempt and sanctioned. Specifically, they contend that documents produced in discovery in

 Jorjani I were used to prepare the Complaint in Jorjani II. The assertion is that Plaintiff’s

 counsel in Jorjani I – Mr. Kelly – provided documents to counsel for Plaintiff in Jorjani II – Mr.

 Haspel. 7 Defendants claim this violates the DCO and amounts to contempt. According to


 7 Mr. Kelly is not Plaintiff’s counsel of record – he has been admitted pro hac vice. Counsel
 admitted pro hac vice are not considered counsel of record. See L. Civ. R. 101.1(c). Plaintiff’s
 counsel of record in Jorjani I was Evan Foulke, Esq. His counsel in Jorjani II was Mr. Haspel.

                                                −16−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 17 of 18 PageID: 460




 Defendant, Plaintiff’s defense for his conduct is that he does not believe the documents were

 “truly” confidential. (DL at 22.)8

         Counsel’s belief about whether documents were “really” confidential is beside the point.

 If there is a dispute over whether a document is confidential, the DCO provides a method to raise

 and resolve that dispute. To be clear, if it occurred, Plaintiff’s counsel’s use of documents

 between the two cases would have been inappropriate and would possibly have violated the

 DCO. However, sanctions and contempt are matters of discretion. In re Sales Practices

 Prudential Litig., 278 F.3d 175 (3d Cir. 2001). And had Plaintiff simply moved to file an

 amended complaint in Jorjani I, instead of filing a new case like Jorjani II, he would have been

 free to use the documents obtained in discovery to craft his pleading. Most importantly, at this

 point, the two matters have been consolidated, and there is only one case. And Defendants have

 not identified any harm that has resulted from what occurred. However, going forward, the

 Court expects strict compliance with all Orders, including the Discovery Confidentiality Order,

 and any further misuse of confidential information may result in the full range of available

 sanctions. 9


 On June 25, 2020, Mr. Foulke withdrew as counsel in Jorjani I and was replaced by Mr. Haspel.
 And now the cases are consolidated.

 8 This issue was raised in Defendants’ letter and Plaintiff did not have an opportunity to respond.
 However, the existence of this dispute was set forth in informal letters previously submitted to
 the Court, with Plaintiff’s position apparently being the shared documents were not “truly”
 confidential. Regardless, since the Court is denying the relief requested, it will proceed to
 resolve this issue.

 9 Defendants’ Letter also raises alleged deficiencies with respect to Plaintiff’s responses to three
 of their supplemental document demands. (DL at 23.) However, the letter concedes that “the
 parties have not yet met and conferred on these issues” and that they are raised only to prevent
 any argument relating to waiver. (Id.) Since the parties have not yet met and conferred, this

                                                −17−
Case 2:18-cv-11693-WJM-MF Document 60 Filed 01/12/21 Page 18 of 18 PageID: 461




                                          CONCLUSION

        The parties’ various disputes are GRANTED IN PART AND DENIED IN PART as set

 forth individually above. Further, counsel are directed to confer and submit a proposed revised

 scheduling order to govern the remainder of the case. The Court will schedule a case

 management conference upon the receipt of the Order to discuss moving this case forward

 toward a resolution on the merits.



                                              s/Mark Falk _____________________
                                              MARK FALK
                                              Chief United States Magistrate Judge


 DATED: January 12, 2021




 issue is deferred and, if necessary, may be raised informally pursuant to the procedures set forth
 in the Undersigned’s Scheduling Order regarding the presentation of disputes.

                                                −18−
